Name: Commission Regulation (EEC) No 2791/88 of 8 September 1988 amending Regulation (EEC) No 685/69 of detailed rules of application for intervention on the market in butter and cream
 Type: Regulation
 Subject Matter: processed agricultural produce;  distributive trades;  agricultural structures and production;  trade policy
 Date Published: nan

 9 . 9 . 88 Official Journal of the European Communities No L 250/ 11 COMMISSION REGULATION (EEC) No 2791/88 of 8 September 1988 amending Regulation (EEC) No 685/69 of detailed rules of application for intervention on the market in butter and cream THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1 109/88 (2), and in particular Article 6 (7) thereof, Whereas Title III of Commission Regulation (EEC) No 685/69 ('), as last amended by Regulation (EEC) No 420/88 (4), lays down detailed rules for aid to the private storage of butter and cream ; whereas the present wording of Article 24 does not permit the payment of an advance where entry into storage takes place after 1 5 August ; whereas, in order to avoid discrimination between storers, Article 24 (5) should be supplemented ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk products, HAS ADOPTED THIS REGULATION : Article. 1 The following subparagraph is hereby added to Article 24 (5) of Regulation (EEC) No 685/69 : 'However, if entry into storage takes place after 15 August, the date " 15 August" in the preceding subparagraph shall be replaced by " 15 September".' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Membei States . Done at Brussels, 8 September 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 110, 29 . 4. 1988, p. 27 . (') OJ No L 90, 15 . 4. 1969, p. 12. &lt; OJ No L 42, 16. 2. 1988 , p. 11 .